NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 1-4 and 7-14 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: wherein the first area is where the occupant of the vehicle gets into or out of the vehicle whose reservation is completed for causing the vehicle to be parked in the predetermined parking area and the second area is where the occupant of the vehicle that completed the reservation and occupants of vehicles without completed reservations can get into or out of the vehicle, wherein, in a case that the occupant gets out of the vehicle in the first area, the driving controller causes the vehicle to depart when after the vehicle that has completed the reservation has gotten out the occupants in the first area and the doors of the vehicle is locked, in a case that the occupant gets out of the vehicle in the second area, the driving controller causes the vehicle to depart when after the vehicle that has or has not completed the reservation has gotten out the occupants in the second area, the doors of the vehicle is locked and received departure instructions from the occupant, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571) 272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANA D THOMAS/						/RUSSELL FREJD/Examiner, Art Unit 3661                                                Primary Examiner, Art Unit 3661